IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 509
                               :
ORDER ADOPTING NEW RULE 490.1, :                               CRIMINAL PROCEDURAL RULES
AND REVISING THE COMMENTS OF   :
RULES 430, 455, AND 456 OF THE :                               DOCKET
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                      :


                                                ORDER

PER CURIAM

      AND NOW, this 21st day of December, 2018, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 47 Pa.B. 1850 (April 1, 2017), and a Final Report to be published with this
ORDER:

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that new Pennsylvania Rule of Criminal Procedure 490.1 is adopted, and
the Comments to Pennsylvania Rules of Criminal Procedure 430, 455, and 456 are
revised, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective May 1, 2019.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.